THE PEP BOYS - MANNY, MOE & JACK
LEGACY PLAN
(formerly part of The Pep Boys - Manny, Moe & Jack
Executive Supplemental Retirement Plan)

RECITALS
            WHEREAS, The Pep Boys - Manny, Moe & Jack, a Pennsylvania
corporation
(the ?Company?), established an Executive Supplemental Pension Plan (hereinafter
referred to as
the ?Supplemental Plan?) effective January 1, 1982;
            WHEREAS, the Company previously amended and completely restated the
Supplemental Plan effective January 1, 1988, and further amended and restated
the Supplemental
Plan effective on February 13, 1992, March 31, 1995, and March 26, 2002;
            WHEREAS, pursuant to resolutions adopted March 3, 2004, the Board
changed
the name of the Supplemental Plan to the ?Executive Supplemental Retirement
Plan? (the
?Executive Plan?) and amended and restated the Executive Plan with respect to
certain of those
individuals who were Eligible Employees (as defined in the Executive Plan) on
such date, altered
the method of delivering benefits for certain specified Legacy Plan Participants
and gave others
an election as to the manner in which they were credited with a benefit;

                WHEREAS, the foregoing changes were incorporated into an
amendment and
restatement of the Executive Plan, effective as of January 31, 2004;
            WHEREAS, the Company now desires to amend the Executive Plan to
comply
with the requirements of section 409A of the Code and its corresponding final
regulations;
             WHEREAS, the Company also now desires to split the Executive Plan
into two
separate independent plan documents, with one plan document covering Non-Legacy
Plan
Participants, the Non-Legacy Plan, and the other plan document covering Legacy
Plan
Participants, this Plan;
            WHEREAS, effective January 1, 2009, this Plan document is intended
to reflect
the split of the Executive Plan and to cover all Legacy Plan Participants who
were entitled to
receive a benefit from the Executive Plan as of December 31, 2008, but did not
receive their
benefit from the Executive Plan as of such date in accordance with terms of the
Executive Plan,
and to implement changes required pursuant to and consistent with section 409A
of the Code;
            WHEREAS, as permitted by the transition relief set forth in the
Proposed
Regulations under section 409A of the Code and IRS Notice 2007-86, all amounts
payable under
the Plan for periods on and after January 1, 2009 shall be paid to the Legacy
Plan Participants in
a single lump sum payment in January 2009 and no further distributions will be
made from the
Plan;   

                WHEREAS, benefit payments commencing prior to January 1, 2009
are governed
by the terms of the Executive Plan as it existed prior to the Effective Date and
are either
grandfathered from the requirements of section 409A of the Code or payable
pursuant to a fixed
schedule as required by, and in compliance with, section 409A of the Code, with
payments made
between January 1, 2005 and December 31, 2008 that are subject to the
requirements of section
409A, the Executive Plan has been operated in accordance with transition relief
established by
the Treasury Department and Internal Revenue Service pursuant to section 409A of
the Plan; and
            WHEREAS, Section 9.1 of the Executive Plan authorizes the Board to
amend the
Executive Plan.
            NOW, THEREFORE, the portion of the Executive Plan relating to Legacy
Plan
Participants, is hereby amended and restated, effective as of January 1, 2009,
as follows:
            


ARTICLE I
Definitions
            1.1        ?Actuarial Equivalent Benefit? shall mean as such term is
defined in the
Executive Plan.
            1.2        ?Administrator? or ?Plan Administrator? shall mean a
committee
composed of three or more persons designated from time to time by the Board.
            1.3        ?Board? shall mean the Board of Directors of the Company.
            1.4         ?Code? shall mean the Internal Revenue Code of 1986, as
amended from
time to time and includes any regulations issued thereunder.
            1.5        ?Company? shall mean The Pep Boys - Manny, Moe & Jack, a
Pennsylvania corporation.
            1.6        ?Effective Date? shall mean January 1, 2009.
            1.7        ?Eligible Employee? shall mean an employee of the
Employer who was a
Legacy Plan Participant in the Executive Plan immediately prior to the Effective
Date and is
employed by the Employer on the Effective Date. On and after the Effective Date
no additional
employees shall be designated as an Eligible Employee under this Plan. Any
individual who is
participating in the Non-Legacy Plan shall not qualify as an Eligible Employee
for purposes of
this Plan.
            1.8        ?Employer? shall mean the Company or any of its
subsidiaries.
            1.9        ?ERISA? shall mean the Employee Retirement Income
Security Act of
1974, as amended from time to time and includes any regulations issued
thereunder.
            1.10        ?Executive Plan? shall mean such term as is defined in
the Recitals of this
Plan.
            1.11        ?Legacy Plan Participant? shall mean any individual who
was deemed as
such under the Executive Plan and was entitled to receive a benefit under the
Executive Plan
immediately prior to the Effective Date.
            1.12        ?Non-Legacy Plan? shall mean The Pep Boys ? Manny, Moe &
Jack
Executive Account Plan.
            1.13        ?Participant? shall mean each Legacy Plan Participant
who is an Eligible
Employee who is entitled to receive a benefit from the Executive Plan
immediately prior to the
Effective Date and did not receive full payment of his or her benefit under the
Executive Plan
immediately prior to the Effective Date.
            1.14        ?Pension Plan? shall mean the funded defined benefit
pension plan of the
Company titled The Pep Boys ? Manny, Moe & Jack Pension Plan, as in effect on
any date of
determination.
            1.15        ?Plan? shall mean The Pep Boys - Manny, Moe & Jack
Legacy Plan, as
set forth herein as of the Effective Date, and the same as may be further
amended from time to
time.
            1.16        ?Plan Year? shall mean the calendar year.
            1.17        ?Separation Date? shall mean the last day on which a
Participant is
employed by an Employer on account of a Separation From Service.
            1.18         ?Separation From Service? shall mean a Participant?s
separation from
service with the Employer within the meaning of section 409A of the Code and the
regulations
issued thereunder.
            1.19        ?Specified Employee? shall mean any Participant who, at
any time during
the twelve month period ending on the identification date (as determined by the
Company or its
delegate), is a specified employee under section 409A of the Code, as determined
by the
Company (or its delegate). The determination of ?specified employees,? including
the number
and identity of persons considered ?specified employees? and identification
date, shall be made
by the Company (or its delegate) in accordance with the provisions of sections
416(i) and 409A
of the Code and the regulations issued thereunder.
ARTICLE II
Participation
            2.1        Continued Participation. Each Legacy Plan Participant who
did not
receive full payment of his or her benefit under the Executive Plan immediately
prior to the
Effective Date shall be an Eligible Employee in the Plan as of the Effective
Date and such
Legacy Plan Participant?s benefit shall be governed by the terms of the Plan as
set forth herein
for periods on and after the Effective Date.
            2.2        Termination. A Legacy Plan Participant?s active
participation in the Plan
shall terminate on the date such Legacy Plan Participant has received full
payment of the benefit
owed to him or her under the Plan.
            2.3        New Participants. No individual shall be eligible to
first become a
Participant in the Plan on or after the Effective Date.
ARTICLE III
Distribution of Benefits
            3.1        Distribution of Benefit. Each Participant in the Plan
shall receive a lump
sum payment equal to the value of the Actuarial Equivalent Benefit that would be
payable to
such Participant in an optional form of settlement as a single lump sum under
the Executive Plan
immediately prior to the Effective Date, reduced by the amount of any
distribution made
pursuant to Section 8.11(b) below. The amount each such Participant shall
receive is set forth in
the attached Exhibit A. Such lump sum payment shall be paid to each such
Participant in cash in
January 2009 and no further amounts shall be payable to any Participant under
the Plan.   
ARTICLE IV
Termination and Amendments
            4.1        Amendments. The Company may amend this Plan in whole or
in part by
appropriate resolution of the Board; provided, however, that, no amendment shall
(i) decrease or
limit any benefits or rights accrued under the Plan prior to the date of the
amendment, or (ii)
modify any provision of this Article IV without the consent of a majority of the
Legacy Plan
Participants affected by such amendment. Notwithstanding the foregoing, the
Board, without the
consent of a Participant, may make all technical, administrative, regulatory and
compliance
amendments to the Plan that the Board deems necessary and appropriate so that
the Plan meets
the requirements of section 409A of the Code.
            4.2        Termination. The Company reserves the right to terminate
this Plan in its
entirety at any time by an appropriate resolution of the Board; provided,
however, that any
termination of the Plan shall not (i) terminate or diminish any benefits then
payable under the
Plan, (ii) terminate or diminish any benefits payable in the future under the
Plan with respect to
benefits accrued as of the date of termination of the Plan, or (iii) decrease or
limit any benefits or
rights accrued under the Plan prior to the date of termination without the
consent of a majority of
the Participants affected by such termination. Any termination of the Plan shall
be done in a
manner that complies with the requirements of Treas. Reg. section
1.409A-3(j)(4)(ix) (or any
successor regulation thereto).
ARTICLE V
Plan Administration
            5.1        Named Fiduciary and Plan Administrator. The committee
designated by
the Board shall be the Administrator and ?named fiduciary? (within the meaning
of ERISA) of
this Plan. The Administrator shall have the authority to control and manage the
operation and,
administration of the Plan. The Administrator shall act by majority vote of the
committee
members. No Participant who is a member of the committee shall participate in
committee
decisions affecting him.
            5.2        Delegation of Duties. The Administrator may (a) delegate
all or a portion
of the responsibilities of controlling and managing the operation and
administration of the Plan
to one or more persons; and (b) appoint such agents, advisors, counsel, or other
representatives to
render advice with regard to any of its responsibilities under the Plan.
Wherever the term
?Administrator? is used herein in connection with the operation or
administration of the Plan,
such term shall include all delegates appointed by the Administrator.
            5.3        Powers and Duties. The authority and responsibility to
control and
manage the operation and administration of the Plan shall include, but shall not
be limited to, the
performance of the following acts:
                  (a)        The filing of all reports required of the Plan.
                  (b)        The distribution to Participants and beneficiaries
of all reports and
other information required of the Plan.
                  (c)        The keeping of complete records of the
administration of the Plan.
                  (d)        Developing rules and regulations for administration
and
interpretation of the Plan consistent with the terms and provisions of the Plan.
                  (e)        The interpretation of the Plan including the
determination of any
questions of fact arising under the Plan and the making of all decisions
required by the Plan. The
construction of the Plan and any actions and decision taken thereon in good
faith by the
Administrator shall be final and conclusive. The Administrator may correct any
defect, or
supply any omission, or reconcile any inconsistency in the Plan in such manner
and to such
extent as shall be expedient to carry the Plan into effect and shall be the sole
judge of such
expediency.
The Administrator?s determinations (including those made by any person or
persons to whom the
Administrator?s power has been delegated hereunder) on all matters relating to
the Plan shall be
final, binding and conclusive for all purposes, upon all persons, including
without limitation, the
Company and any other Employer, all Participants and their respective
beneficiaries and
successors hereunder. Each Participant, by accepting status as a Participant in
the Plan agrees
that (i) all benefits shall be paid strictly in accordance with the terms of the
Plan, and (ii) that the
Administrator shall have the discretion and authority set forth in this Article
V and in the Plan
generally.
            5.4        Payment of Expenses. All expenses of the Administrator
shall be paid by
the Company.
            5.5        Indemnity of Plan Administrator. The Company shall
indemnify the Plan
Administrator or any individual who is a delegate against any and all claims,
loss, damage,
expense or liability arising from any action or failure to act, except when due
to gross negligence
or willful misconduct.
            5.6        Agent for Service of Process. The Company shall be the
agent for the
Plan for service of legal process.
ARTICLE VI
Claims Procedure
            6.1        Claim. A Participant or his or her beneficiary or
authorized representative
(each one being hereinafter referred to as a ?Claimant?) who expects a benefit
under the Plan
which he has not received may file a formal claim for benefits under the Plan
with the
Administrator. The Administrator shall review the claim and render a
determination relating to
the claim based on this Plan document (including the Administrator?s power and
authority to
interpret and construe the Plan and to make rules relating to the administration
of the Plan) and
consistent with prior determinations rendered with respect to similarly situated
claims. The
Administrator shall notify the Claimant within ninety (90) days of the receipt
of the claim of the
Administrator?s determination relating to the claim, unless the Administrator
determines that
special circumstances require an extension of time for processing a claim, in
which case the
Administrator shall notify the Claimant of the extension within ninety (90) days
of receipt of the
claim, specifying the special circumstances requiring an extension and the date
by which it
expects to render a determination on the claim, which determination must be
rendered and notice
given to the Claimant no later than the 180th day following the receipt of the
claim. If an
extension is required because the Claimant failed to submit the information
necessary to decide a
claim, the time period for making a benefit determination set forth in the prior
sentence shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the
date on which the Claimant responds to the request for additional information.
The
determination notice shall be in writing, sent by regular mail to the address
specified by the
Claimant or if none is specified to the Claimant?s last known address, and must
contain the
following information:
                  (a)        The specific reasons for a determination adverse to
the Claimant, if
applicable;
                  (b)        The specific reference to the pertinent Plan
provision(s) on which
the determination is based;
                  (c)        If applicable, a description of any additional
information or
material necessary to perfect the claim, and an explanation of why such
information or material
is necessary; and
                  (d)        An explanation of the claims review procedure and
the time
limitations of the review procedure applicable thereto, including a statement of
the Claimant?s
right to bring a civil action under section 502(a) of ERISA following an appeal
of any adverse
benefit determination.
For purposes of this Article VI, claims, notifications and determinations shall
be deemed to be
received when actually received and parties shall be deemed to be notified and a
notification
shall be deemed to be sent or submitted on the date that such notification is
postmarked or
actually delivered by courier if not mailed.
            6.2        Appeal Procedure. A Claimant is entitled to request an
appeal of any
adverse determination of his or her claim by the Administrator. The request for
appeal must be
submitted in writing within 60 days of the receipt by the Claimant of the
notification of an
adverse claim determination. Absent a request for appeal within the 60-day
period, the
determination of the Administrator regarding the claim will be deemed to be
final and
conclusive. During the appeal process, the Claimant shall have a reasonable
opportunity to
submit written comments, documents, records and other information relating to
the claim and
shall be entitled, free of charge, to reasonable access to and copies of all
documents, records and
other information relevant to the claim. The Administrator shall review the
appeal of the initial
claim determination (including all comments, documents, records and other
information
submitted by the Claimant, regardless of whether such information was submitted
with the
original claim) and render a final determination.
            6.3        Final Determination. Within 60 days following receipt by
the
Administrator of the Claimant?s request for appeal, the Administrator shall
render a final
determination relating to the claim, unless the Administrator determines that
special
circumstances (such as the need to hold a hearing) require an extension of time
for processing the
appeal, in which case the Administrator shall notify the Claimant of such
extension within 60
days following receipt by the Administrator of the request for appeal,
specifying the special
circumstances requiring an extension and the date by which it expects to render
a final
determination on the appeal, which determination must be rendered and notice
given to the
Claimant no later than the 120th day following the receipt by the Administrator
of the request for
appeal. If an extension is required because the Claimant failed to submit the
information
necessary to decide a claim, the time period for making a benefit determination
set forth in the
prior sentence shall be tolled from the date on which the extension notification
is sent to the
Claimant until the date on which the Claimant responds to the request for
additional information.
The final determination shall be made in writing to the Claimant. The final
determination shall
(i) recite the specific reasons for a determination adverse to the Claimant, if
applicable, with
specific reference to the pertinent Plan provision(s) on which the determination
is based, (ii) state
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to and
copies of all documents, records and other information relevant to the claim and
(iii) state that
the Claimant has a right to bring an action under section 502(a) of ERISA.
ARTICLE VII
Source of Benefits and Payments
            7.1        Unfunded Plan. The Plan is intended to constitute an
?unfunded? plan of
deferred compensation for Participants. Benefits payable hereunder shall be
payable out of the
general assets of the Company, and no segregation or any assets whatsoever for
such benefits
shall be made. Nothing contained herein shall give any Participant or
beneficiary any rights to
assets that are greater than those of a general creditor of the Employer.
            7.2        Non-Alienation. None of the payments, benefits or rights
of a Participant
or beneficiary thereof shall be subject to any claim of any creditor of such
person and, in
particular, to the fullest extent permitted by law, shall be free from
attachment, garnishment,
trustee?s process, or any other legal or equitable process available to any
creditor of such person.
No Participant or beneficiary thereof shall have the right to alienate,
anticipate, commute,
pledge, encumber or assign any of the benefits or payments which he may expect
to receive,
contingently or otherwise, under this Plan, except the right to designate a
beneficiary or
beneficiaries as hereinabove provided.
            7.3        Incapacity. If the Company determines that a person
entitled to receive
any benefit payment is under a legal disability or is incapacitated in any way
so as to be unable
to manage his or her financial affairs, the Company may make payments to such
person?s legal
representative or to a relative or other person for his or her benefit, or apply
the payment for the
benefit of such person in such manner as the Company considers advisable. Any
payment of a
benefit in accordance with the provisions of this Section 7.3 shall be a
complete discharge of any
liability to make such payment.
ARTICLE VIII
Miscellaneous
            8.1        Effective Date. This Plan is effective as of the
Effective Date and shall be
applicable only to Legacy Plan Participants who did not receive full
distribution of his or her
benefit from the Executive Plan prior to the Effective Date. The rights and
benefits of any
Legacy Plan Participant who commenced benefit payments prior to January 1, 2009
are governed
by the terms of the Executive Plan as it existed prior to the Effective Date and
are either
grandfathered from the requirements of section 409A of the Code or payable
pursuant to a fixed
schedule as required by, and in compliance with, section 409A of the Code, with
payments made
between January 1, 2005 and December 31, 2008, the Executive Plan has been
operated in
accordance with transition relief established by the Treasury Department and
Internal Revenue
Service pursuant to section 409A of the Plan. The rights and benefits of a
Non-Legacy Plan
Participant shall not be governed by the terms of this Plan.
            8.2        Employment Obligations. The establishment of this Plan
shall not be
construed as creating any contract of employment between the Employer and any
Participant.
Nothing in this Plan shall be construed as conferring upon any Participant any
right to continue
in the employment of the Employer, nor shall it interfere with the rights of the
Employer to
terminate the employment of any Participant and/or to take any personnel action
affecting any
Participant without regard to the effect that such action may have upon such
Participant as a
recipient or prospective recipient of benefits under the Plan. Any amount
payable hereunder
shall not be deemed salary or other compensation to a Participant for the
purposes of computing
benefits to which the Participant may be entitled under any qualified retirement
arrangement
established by the Employer for the benefit of its employees. Nothing herein
contained shall
give any Participant the right to inspect the books of the Company or to
interfere with the right of
the Employer to discharge any Participant from employment at any time for any
reason
whatsoever, with or without cause.
            8.3        No Limitation of Employer Action. Nothing contained in
the Plan shall be
construed to prevent the Employer from taking any action that is deemed by it to
be appropriate
or in its best interest. No Participant, beneficiary, or other person shall have
any claim against
the Employer as a result of such action.
            8.4        Conflicts of Law. All matters respecting the validity,
effect, interpretation
and administration of this Plan shall be determined in accordance with the laws
of the
Commonwealth of Pennsylvania, except to the extent superseded by ERISA.
            8.5        References. The masculine pronoun shall include the
feminine and the
singular form shall include the plural, as necessary for proper interpretation
of this Plan.
            8.6        Withholding Taxes. The Employer may make such provisions
and take
such actions as it may deem necessary or appropriate for the withholding of any
taxes that the
Employer is required to withhold by any law or regulation of any governmental
authority,
whether Federal, state or local, to withhold in connection with any amounts
credited and benefits
distributed under the Plan. Each Participant (or his or her beneficiary);
however, shall be
responsible for the payment of all individual tax liabilities resulting from any
such benefits.
            8.7        Severability. If any provision of this Plan is held
unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable
provision and shall be applied as though the unenforceable provision were not
contained in the
Plan.
            8.8        Successors. The provisions of this Plan shall bind and
inure to the benefit
of the Employer and its successors and assigns. The term, ?successors,? as used
herein, shall
include any corporate or other business entity which shall, whether by merger,
consolidation,
purchase or otherwise acquire all or substantially all of the business and
assets of the Employer,
and successor of any such corporation or other business entity.
            8.9        Headings. Headings are inserted in this Plan for
convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.
            8.10        Notice. Any notice required or permitted under the Plan
shall be sufficient
if in writing and hand delivered or sent by registered or certified mail. Such
notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on
the postmark on the receipt for registration or certification. Mailed notice to
the Administrator
shall be directed to the Company?s corporate headquarters. Mailed notice to a
Participant or
beneficiary shall be directed to the individual?s last known address on the
Employer?s records.
            8.11        Section 409A of the Code.
                  (a)        The Plan is intended to comply with the applicable
requirements of
section 409A of the Code and related guidance, and shall be administered in
accordance with
such. Notwithstanding anything in the Plan to the contrary, form and timing of
distributions
from the Plan may only be made under the Plan upon an event and in a manner
permitted by
section 409A of the Code. To the extent that any provision of the Plan would
cause a conflict
with the requirements of section 409A of the Code, or would cause the
administration of the Plan
to fail to satisfy the requirements of section 409A, such provision shall be
deemed null and void.
In no event shall a Participant, directly or indirectly, designate the calendar
year of payment.
Notwithstanding anything in the Plan to the contrary, in no event may a
Specified Employee
commence receipt of his benefit under the Plan on account of a Separation From
Service prior to
the date that is six months from his Separation Date.
                  (b)        Each Participant who was actively employed by an
Employer on
December 20, 2008, but had not commenced receipt of his or her benefit under the
Plan, received
a distribution under the Plan in 2008 to pay the employee portion of the Federal
Insurance
Contributions Act (FICA) tax imposed under section 3101 of the Code on benefits
as accelerated
under section 3121(v)(2) of the Code and the regulations thereunder, and to pay
the income tax
at source on wages imposed under section 3401 of the Code and the corresponding
withholding
provisions of applicable state, local and foreign tax laws as a result of the
payment of the FICA
amount, and to pay the additional FICA taxes and income tax at source on wages
attributable to
the pyramiding of the wages and taxes. The total payment made pursuant to this
subsection did
not exceed the aggregate FICA amount and the income tax withholding related to
the FICA tax
acceleration under section 3121(v)(2) of the Code or the amount permitted under
Treas. Reg.
section 1.409A-3(j)(4)(vi).
            IN WITNESS WHEREOF, this The Pep Boys ? Manny, Moe & Jack Executive
Supplemental Retirement Plan for Legacy Plan Participants is hereby executed
effective as of the
19th day of December, 2008.
            /s/ THE PEP BOYS ? MANNY, MOE & JACK
        11
